Name: Commission Regulation (EEC) No 1881/91 of 28 June 1991 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6. 91 Official Journal of the European Communities No L 168/81 COMMISSION REGULATION (EEC) No 1881/91 of 28 June 1991 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 774/91 (3), as last amended by Regulation (EEC) No 1403/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 774/91 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . O OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 81 , 28 . 3 . 1991 , p. 71 . (4) OJ No L 134, 29. 5 . 1991 , p. 32. 29 . 6 . 91No L 168/82 Official Journal of the European Communities ANNEX to the Commission Regulation of 28 June 1991 fixing the import levies on frozen sheepmeat and goatmeat (1 ) (ECU/100 kg) CN code Week No 26 from 1 to 7 July 1991 Week No 27 from 8 to 14 July 1991 Week No 28 from 15 to 21 July 1991 Week No 29 from 22 to 28 July 1991 Week No 30 from 29 July to 4 August 1991 0204 30 00 159,565 152,238 145,158 142,240 140,830 0204 41 00 159,565 152,238 145,158 142,240 140,830 - 0204 42 10 111,696 106,567 101,611 99,568 98,581 0204 42 30 175,522 167,462 159,674 156,464 154,913 0204 42 50 207,435 197,909 188,705 184,912 183,079 0204 42 90 207,435 197,909 188,705 184,912 183,079 0204 43 00 290,408 277,073 264,188 258,877 256,311 0204 50 51 159,565 152,238 145,158 142,240 140,830 0204 50 53 111,696 106,567 101,611 99,568 98,581 0204 50 55 175,522 167,462 159,674 156,464 154,913 0204 50 59 207,435 197,909 188,705 184,912 183,079 0204 50 71 207,435 197,909 188,705 184,912 183,079 0204 50 79 290,408 277,073 264,188 258,877 256,311 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 .